DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 12/16/2021 have been entered. The amendments canceled claims 2, 8-10 and 15-16. Consequently, claims 1, 3-7 and 11-14 remain pending in the application.
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered.
Applicant argues (pg. 10, ¶ 3; pg. 11, ¶ 2; pg. 11, ¶ 5) with respect to the rejections of claim 1 under 35 USC 102 that “Claim 1 (the only independent claim) has been amended to include the features of claims 2, 8, 9, and 10. Because the features of claims 2, 8, 9, and 10 are not subject to this rejection, independent claim 1 amended to include the features of claims 2, 8, 9, and 10 should also not be subject to this rejection” in reference to Haibara, Shaanxi, and Goetze.

Applicant argues in the paragraph bridging pgs. 14-15 of their response, with respect to claim 7, that “Liao is cited for its disclosure of microcracks having a depth of 4-8 microns after being subject to a tensile test (see para. [0052] and Official Action at pp. 11-12). However, Liao is not a compound pipe (i.e., formed of an inner pipe and outer pipe jointly drawn together) and there is no basis to assert that either the pipe disclosed in Liao or the microcrack features would be combinable with Goetze or even relevant to the claimed methods.”
In response, Liao analogous art because it teaches a method of manufacturing a tube. Liao determined that it is desirable to manufacture tubes such that surface cracks are between 4-8 micrometers, thereby providing the tube with high yield and tensile strengths. Those benefits are advantageous regardless of whether the tube is a compound tube or not. And it is not necessary for Liao to teach a compound tube since Haibara already discloses that feature.
Applicant argues in the last paragraph of pg. 18 of their response that “Hinshaw does not disclose or relate to drawing a hollow of metal through a second drawing die and over an inner die tool or to pilger milling. Fuchs discloses continuous extrusion of tubing in which a hollow workpiece is advanced over a mandrel and through an extrusion die (col. 1, II. 48-53). 
In response, Hinshaw does in fact teach drawing a hollow of metal (30) through a drawing die (10) and over an inner die tool (see fig. 1 and col. 15, lns. 67-68, “mandrel”). It is not required that Hinshaw teach drawing through a second die as Haibara already discloses that feature. Fuchs is analogous art because it is a method for manufacturing a tube. Although Fuchs teaches extrusion instead of drawing, it is noted that the two processes are similar, the only difference being that the tube is pulled in the drawing process but is pushed in the extrusion process. Further, Fuchs is only being relied on to teach a polished surface of a mandrel, and dies and mandrels used in an extrusion process are also usable in a drawing process.
Drawings
Figure 4 filed 12/16/2021 is objected to as failing to comply with the standards set forth under 37 CFR 1.84(b) for black and white photographs and grayscale drawings. The MPEP at § 608.02(VII) states that black and white photographs and grayscale drawings are only acceptable in utility patents to illustrate inventions which are incapable of being accurately or adequately depicted by India ink drawings. The current invention is capable of being accurately or adequately depicted by India ink drawings, as evidenced by Figures 1-3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
Claim Objections
Claim 1 is objected to because of the following informality: the phrase “wherein joint drawing” should read ‘wherein the joint drawing’. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-7 and 12 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claims 3-6 and 12: in each claim, it is unclear if each recitation of “joint drawing” is referring to the joint drawing step recited in claim 1 or is intended to introduce an additional drawing step.
Regarding claim 4: as set forth in the Non-Final Office Action, the recitation “tensile strength of at least 900 N” renders the claim indefinite and the scope unascertainable because N (Newtons) is a unit of force and not of tensile strength. Metric units for tensile strength are, for example, N/m2 or megapascals (MPa). And MPa = N/mm2. Therefore, it is unclear if applicant meant to recite 900 N/m2 or 900 N/mm2.
Regarding claim 6: it is unclear if the “tool diameter” and the “forming inner surface” are the same as or additional to that of claim 1.
Regarding claim 7: it is unclear if the “inner shell surface” is the same as or additional to that of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haibara, in view of Hinshaw (US 3,605,476 A) and Fuchs, Jr. (US 4,528,832 A).
Regarding claim 1: Haibara discloses a method for manufacturing a tube, comprising the steps of:
providing an inner tube (2) made of metal (¶ [0008]) having a first inner diameter and a first outer diameter (see figs. 1 and 2b);

inserting the inner tube into the outer tube such that the inner tube extends within the outer tube (see figs. 1 and 2b); and
joint drawing of the inner tube (2) and the outer tube (1) together through a first drawing die (8) (see fig. 2b), wherein the joint drawing reduces the second inner diameter to establish a frictional connection of the outer tube and the inner tube(see fig. 2b and the last three lines of the Abstract),
wherein a tool diameter of a forming inner surface of the first drawing die (the inside diameter of the die 8, fig. 2b), the second outer diameter of the outer tube (outer diameter of tube 1), the second inner diameter of the outer tube (inner diameter of tube 1), the first outer diameter of the inner tube (outer diameter of tube 2) and the first inner diameter of the inner tube (inner diameter of tube 2) are selected such that, during the joint drawing, the first inner diameter of the inner tube is reduced by at most 5% (see ¶ [0008], lns. 120-122, and ¶ [0017], lns. 239-242),
wherein the inner tube (2, fig. 2a) is manufactured by drawing a hollow of metal through a second drawing die (7) and over an inner die tool (6).
Haibara is silent regarding the inner die tool (6, fig. 2a) being made of steel.
However, Hinshaw teaches a method of manufacturing a tube by passing a hollow blank through a drawing die (10, fig. 1) and over a steel inner die tool (col. 15, lns. 67-68). Thus, steel is a material known to be selected for making inner die tools to be used for forming tubes.

Haibara is also silent regarding the inner die tool having a polished surface, and an inner shell surface of the inner tube (2) being burnished during drawing of the inner tube over the inner die tool.
However, Fuchs teaches a method of manufacturing a tube by passing a hollow work-piece (14, fig. 1) over a polished inner die tool (mandrel 19) and through a die (20) (also see col. 3, lns. 3-6 and col. 7, lns. 3-10), thereby increasing efficiency of the tube manufacturing process by decreasing the force required to produce relative movement between the work-piece and the inner die tool (col. 1, lns. 57-61).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to polish Haibara’s inner die tool, thereby increasing efficiency of the tube manufacturing process, as taught by Fuchs.
Further, since the modifications of Haibara in view of Hinshaw and Fuchs provides Haibara with all the claimed method steps and structure, then examiner contends that the modifications would naturally result in the inner shell surface of the inner tube being burnished during drawing of the inner tube over the inner die tool.
Regarding claim 3, which depend on claim 1: Haibara does not explicitly disclose that the first outer diameter of the inner tube by drawing (see fig. 2b) of the outer tube (1) and the 
However, ¶ [0017] of Haibara discloses that if the outer diameter of the inner tube 2 is reduced by more than 10% defects such as cracks occur, so it is preferable to keep the reduction under 5%, and ¶ [0019], lns. 264-266, states that the initial outer diameter of the inner tube is 3.5 mm.
Therefore, scenarios in which the outer diameter of 3.5 mm is reduced by anywhere between 0.3 – 8.5% (0.01 – 0.3 mm) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Haibara’s disclosure.
Regarding claim 5, which depends on claim 1 and is being examined as best understood: Haibara discloses the tube to be manufactured after drawing (see fig. 2b) of the inner tube (2) and the outer tube (1) through the first drawing die (8) has a wall thickness (as shown in fig. 1), which is defined by half the difference between the second outer diameter of the outer tube and the first inner diameter of the inner tube, at least one third of the outer diameter of the outer tube, wherein the wall thickness is at least one third of the outer diameter of the outer tube (see ¶ [0019], lns. 278-282, the finished tube has “an outer diameter of 8.0 mm, an inner diameter of 2.5 mm, and a wall thickness of 2.75 mm”; so the difference between the outer diameter and the inner diameter is 8.0 – 2.5 = 5.5 mm, half of the difference is 5.5/2 = 2.75 mm which is the same as the wall thickness stated above, and the ratio of the wall thickness to the outer diameter is 2.75/8.0 = 0.344, that is, at least one third of the outer diameter of the tube).
Regarding claim 6, which depends on claim 1: Haibara does not explicitly disclose that the tool diameter of the forming inner surface of the first drawing die prior to drawing of the 
However, since Haibara discloses that the outside diameter of the outer tube (1, fig. 2b) is originally 12 mm and is stretched using the drawing die (8) to reduce the outside diameter to 8 mm (¶ [0019], lns. 275-280) – which is a 33% reduction – then it is obvious to the skilled artisan that the diameter of the drawing die is at least 5% smaller than the outside diameter of the outer tube prior to drawing.
Regarding claim 11, which depends on claim 1: Haibara discloses that the material of the inner tube (2, figs. 1-2b) is SUS 301 stainless steel (¶ [0019]), and stainless steels are known to be high-alloy steels. Further, Haibara discloses in lines 275-276 of the same paragraph that the material of the outer tube (1) is STS 370 steel, which is known to be a carbon steel.
Regarding claim 12, which depends on claim 1: Haibara is silent regarding the first outer diameter of the inner tube prior to drawing of the outer tube and the inner tube extending therein together through the first drawing die is in a range from 6.25 mm to 6.45 mm, and after the common drawing is in a range from 6.08 mm to 6.28 mm, wherein the first outer diameter of the inner tube is reduced by the common drawing.
However, Haibara discloses an example where the outside diameter of the inner tube (2) is 3.5 mm (see ¶ [0019], lns. 264-266), and another example where said outside diameter is 4.8 mm (see ¶ [0023], lns. 327-329). Thus, it is clear that the outside diameter of Haibara’s inner tube can be experimented with by scaling it up or down to produce desired results. Haibara also discloses that it is preferable that the diameter of the inner tube is not reduced by more than 5% (¶ [0017], lns. 239-241). Further, examiner notes that applicant has not set forth 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haibara’s inner tube to have an outer diameter between 6.25 mm to 6.45 mm before drawing, and to have said outer diameter between 6.08 to 6.28 after the drawing process, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).
Regarding claim 14, which depends on claim 1: Haibara discloses the inner tube (2) and the outer tube (1) are made of different materials (see ¶ [0019], lns. 264 and 275-276, “SUS 301” stainless steel, and “STS 370” carbon steel, respectively).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haibara, in view of Hinshaw and Fuchs, and further in view of Shaanxi Taihe Technology Co. (CN 104033665 A).
Regarding claim 4, which depends on claim 1: Haibara discloses that the diameter of the inner tube (2) is reduced and the inner tube is work-hardened by the drawing step of fig. 2a (¶ [0014]), which occurs before the joint drawing step of fig. 2b. And the skilled artisan understands that work-hardening and strain-hardening are the same. Because the inner tube is strain-hardened before the joint drawing, it is obvious to the skilled artisan that it is still strain-hardened after joint drawing, as claimed. Note that the claim does not require that the strain-hardening occurs as a result of the joint drawing, but even if it did the specification states that it can be carried out before the joint drawing (see pg. 6, ¶ 2). Therefore, no new or unexpected 
Haibara is silent regarding the inner tube having a tensile strength of at least 900 N/mm2.
However, Shaanxi teaches a method of manufacturing a tube, wherein the inner tube (2) has a tensile strength of at least 900 N/mm2 (Abstract, Ins. 3-4, and ¶ [0015]). Thus, manufacturing tubes to have a tensile strength of at least 900 N/mm2 (900 MPa) is a known technique in the art.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haibara such that the inner tube has a tensile strength of at least 900 MPa, as taught by Shaanxi, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haibara, in view of Hinshaw and Fuchs, and further in view of Liao et al. (CN 104259229 A).
Regarding claim 7, which depends on claim 1: Haibara is silent regarding the inner shell surface of the inner tube has a surface quality such that existing cracks on the surface do not exceed a depth of 50 μm.
However, Haibara discloses manufacturing tubes from steels (¶ [0019], “stainless steel made of SUS 301” and “steel pipe made of STS 370). And in example 2, Liao teaches a method of manufacturing a tube from manganese steel by cold drawing (see ¶¶ [0043], [0009]). The tube prepared in example 2 is then subjected to a tensile test (¶ [0047]) and the breaking of the 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haibara such that the inner tube is made of manganese steel and is produced according to example 2 of Liao, thereby providing Haibara with an inner tube having cracks on the surface having depths less than 50 μm, which allows for uniform elongation of the tube and the tube having high yield strength and tensile strength, as taught by Liao.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haibara, in view of Hinshaw and Fuchs, and further in view of Goetze et al. (US 4,125,924 A).
Regarding claim 13, which depends on claim 1: Haibara is silent regarding the inner tube and the outer tube being made of the same material.
However, Goetze teaches a method of manufacturing a tube, wherein the inner tube (10, fig. 2) and the outer tube (14) are made of the same material (col. 2, lns. 15-19).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haibara such that the material of the KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753